Citation Nr: 1629588	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  07-18 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 6, 2013, and in excess of 50 percent for the period on and after June 6, 2013.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968. The Veteran received a Combat Infantryman Badge and a Purple Heart.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, in which the RO granted service connection for PTSD and assigned a 30 percent initial rating effective February 27, 2004. The Veteran appealed the initial rating assigned. 

In September 2010, the Board issued a decision denying the increased rating claim. However, the Veteran appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court). In May 2011, consistent with a Joint Motion for remand between the parties, the Court issued an Order vacating the Board decision and remanded the claim back to the Board. In December 2011, the Board remanded the Veteran's claim for a higher initial rating back to the RO in order to schedule a hearing before a member of the Board. In May 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference from Indianapolis, Indiana. A transcript of the hearing has been associated with the record. The Board also notes that the Veteran was afforded a hearing before a Decision Review Officer (DRO) in April 2008.

The Veteran was afforded a Decision Review Officer (DRO) hearing in April 2008.  A videoconference hearing before the Board was held in May 2013.

In September 2013, the Board found that a claim for a TDIU rating was raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board remanded the issues of entitlement to an increased rating and TDIU to the RO for further development and adjudication. As will be discussed further below, the remand directives have been substantially complied with, and this matter is now appropriately before the Board.

The RO readjudicated the issues, and in a May 2015 rating decision, the RO granted a 50 percent rating for PTSD, effective June 6, 2013. The Veteran continued his appeal for a higher rating. AB v Brown, 6 Vet App 35, 38 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. 

As previously explained in the September 2013 remand, in a rating decision of October 2012 the RO granted the Veteran's claim for service connection for coronary artery disease and assigned an initial 10 percent rating effective August 31, 2010, The Veteran submitted a timely notice of disagreement in October 2012 regarding the effective date assigned and in a March 2013 rating decision the RO granted an earlier effective date of October 28, 2008 for the grant of service connection as well as a 30 percent rating effective May 14, 2012. When a Veteran has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand not refer the issue to the RO for issuance of a statement of the case Manlincon v West, 12 Vet App 238 (1999); Godfrey v Brown 7 Vet App 398 (1995) Archbold v Brown 9 Vet App 124 (1996) Here, however, the Veteran has not notified VA of his intent to appeal from the March 2013 rating decision, and thus the matter of the Veteran's rating for coronary artery disease is not before the Board and need not be remanded for additional action at this time.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system has been conducted and documents that relate to the present appeals have been considered.


FINDINGS OF FACT

1. Prior to June 6, 2013, the Veteran's PTSD was manifested by suspiciousness, hypervigilance, impaired sleep, nightmares, flat affect, disturbances of motivation and mood, and occupational and social impairment with reduced reliability and productivity. A total social and occupational impairment has not been shown.

2. From June 6, 2013, forward the Veteran's PTSD was manifested by suspiciousness, hypervigilance, impaired sleep, nightmares, flat affect, disturbances of motivation and mood, and occupational and social impairment with reduced reliability and productivity. A total social and occupational impairment has not been shown.

3. The Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, but no higher, prior to June 6, 2013, for service-connected PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for an increased rating in excess of 50 percent from June 6, 2013, forward for service-connected PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Because the Veteran's claim for entitlement to TDIU is granted, as discussed below, any error as to the duty to notify and assist regarding this claim is harmless error.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, notice was provided to the Veteran. The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates. Further, the appeal for increased ratings arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA PTSD examination in July 2004, December 2005, June 2008, and November 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Although additional treatment records dated June 2014 report "more pervasive thoughts of Vietnam" and more vivid dreams, the Board finds that there is no indication of an overall increase in PTSD symptoms, with no evidence of an overall worsening. Instead, the June 2014 VA treatment record states that "symptoms have worsened over the past 8 years." Therefore, the Board finds that the most recent VA examination dated November 2013 is adequate in that it also reported symptoms of service-related thoughts and dreams. Thus, the Board finds that it has the evidence needed to obtain a complete picture of the Veteran's symptoms and severity of PTSD.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for increased initial ratings for service-connected PTSD. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Therefore, because VA has obtained all relevant identified records and provided adequate medical examinations, the Board finds that VA's duty to assist has been satisfied.

II. Compliance with Stegall

As noted in the Introduction, in December 2011 the Board remanded the increased rating claim for a hearing. In May 2013, the Veteran testified at a videoconference before the undersigned Veterans Law Judge. However, in September 2013 the Board found that a claim for a TDIU rating was raised by the record, and the Board remanded the issues of entitlement to an increased rating and TDIU to the RO for adjudication for further development and adjudication. See Rice v. Shinseki, 22 Vet. App. 447 (2009). As the claim for TDIU is being granted below, the Board will only address the RO's compliance with the remand instructions as they relate to the Veteran's claim for entitlement to an increased disability rating for his service-connected PTSD.

In accordance with the remand instructions, VA has obtained the Veteran's mental health VA treatment records, to include treatment records from May 2011 to September 2014. Also in compliance with the remand directives, the Veteran was afforded an appropriate VA examination in November 2013. The VA examiner reviewed the claims file and provided a medical opinion, outlining the Veteran's current level of severity of impairment resulting from his service-connected PTSD. In fact, the examination report discusses the Veteran's assertions, lay statements, and other opinions of record.

Last, the RO readjudicated the claim and provided a May 2015 Supplemental Statement of the Case (SSOC).

The Board acknowledges that the VA has adequately developed the Veteran's claim by making sufficient efforts to collect the Veteran's records, afforded the Veteran with the necessary VA examinations, and a SSOC. Therefore, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Increased Schedular Rating of PTSD

The Veteran contends that he is entitled to an increased initial rating in excess of 30 percent prior to June 6, 2013, and in excess of 50 percent from June 6, 2013, forward for service-connected PTSD.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id. 

The Veteran's PTSD prior to June 6, 2013, was rated at 30 percent under Diagnostic Code 9411. 38 C.F.R. § 4.130. From June 6, 2013, forward the Veteran's PTSD is rated at 50 percent. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. Therefore, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and, effective August 4, 2014, the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [DSM-IV] and (5th ed. 2013) [DSM-V]). Id.

The Veteran was afforded VA examinations during which a VA examiner confirmed his diagnosis of PTSD using DSM-IV and assigned a GAF score. The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact. See 38 C.F.R. § 4.130. However, the Veteran has a diagnosis of PTSD under the DSM-IV criteria because his diagnosis was made prior to the release of the DSM-V. See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV). Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture. GAF scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).
 
The Board finds that an initial rating of 50 percent, but no higher, for the service-connected PTSD prior to and after June 6, 2013, is warranted, as the evidence shows that during that period the Veteran had occupational and social impairment with reduced reliability and productivity due to social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood. 

VA examination dated July 2004 notes that the Veteran reported being unhappy and uneasy with strangers. The Veteran also reported mostly engaging in solitary activities and avoiding being around others. The Veteran described a "chronic low-grade mood," poor sleep, poor energy and concentration, lack of motivation, and some passive suicidal ideation. Additionally, the Veteran explained that his symptoms have affected his work over the last five to six years because he often avoids meetings and other work events. The VA examiner assigned a GAF score of 60 and noted difficulty in both relationships and work. 

September 2004 VA treatment records note the Veteran's dreams regarding having no control over the situation in Vietnam, getting separated and getting caught. December 2004 VA treatment records diagnose the Veteran with PTSD and depressive disorder, NOS. However, the Veteran's psychiatric symptoms of depressive disorder are attributed to the service-connected PTSD. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (in this circumstance VA adjudicators resultantly must attribute all symptoms to the service-connected disability). 

The treatment records describe the Veteran's unease in social settings and his difficulty in maintaining good friendships. December 2004 VA treatment records also note the Veteran's depressive and anxious state, and the Veteran's feeling of inadequacy, inferiority, and survivor guilt. February 2004 VA treatment record notes that the Veteran was tearful while talking about Vietnam, and that the Veteran again reported feelings of futility, unease with strangers, and fleeting thoughts of suicide. April 2004 VA treatment record assigns the Veteran a GAF of 53, and December 2004 VA treatment records assign the Veteran a GAF of 50.

The Veteran was afforded another VA examination in December 2005. The Veteran reported that he had trouble staying asleep, that he is awakened by dreams of Vietnam, and that he does not feel competent at work and that this leaves him feeling worthless and feeling hopeless. He also described feeling of paranoia and believes people may break into his house. The Veteran also reported that he has few friends and that he has a hard time trusting others. The examiner assigned him a GAF of 62.

October 2006 VA treatment records denote that the Veteran is trying to create hobbies to keep himself busy in order to avoid flashbacks. However, the Veteran suffers from anxiety, hypervigilance, blunted affect, hyperarousal.

In a June 2007 VA 9, the Veteran submitted a statement explaining his difficulties at work. He noted that his work was not being adequately completed, and that although medication has helped, he is still struggling at work and is unable to advance. Furthermore, July 2007 to December 2007 VA treatment records outline work conflicts within the Veteran's department. VA treatment records note a GAF of 55, with depression, irritability, hypervigilance, social isolation, sleep deprivation, and impaired functioning.

In April 2008, the Veteran testified at a DRO hearing and asserted that his PTSD is manifested by lack of sleep, anxiety attacks, feelings of helplessness and depression, hostility towards neighbors, and self-seclusion from others. The Veteran noted only one friendship with a fellow Veteran, and interference with work, to include absences, lack of concentration, memory loss, and issues with multitasking.

June 2008 VA treatment record notes blunted affect, constricted range of mood, periods of anxiety, hypervigilance, and hyerarousal. A June 2008 VA examination noted constricted affect, sleep impairment, and mildly impaired recent and immediate memory that affects his work. The examiner found that the Veteran continued to meet the criteria for PTSD and depressive disorder, NOS.

In an August 2008 Statement of Accredited Representative, the Veteran, through his representative, emphasized that the Veteran has anxiety attacks, that he has conflicts with his neighbor, that he missed a period of three weeks of work, that he suffers from sleep impairment, and that he prefers working alone. 

May 2011 VA treatment records indicate feelings of disorganized thoughts, problems expressing himself, difficulty concentrating, a short fuse, and an increase in memory problems over the last three years. May 2011 treatment records measured the Veteran's responses as indicative of moderate depressive symptomatology with delayed recall of words.

A May 2011 letter by the Veteran states that he is working but that he has not received a raise in five years and that because of his issues with concentration and getting along with people he is considering retiring in February. He also stated that he was placed on a 90 day work improvement plan and that if he does not improve he will be fired.

In an August 2011 lay statement by the Veteran's wife, L. H., she describes that the Veteran has panic attacks more than once a week when he is not on his medication and that he is functionally impaired due to his PTSD. L. H. explains that the Veteran is unable to concentrate, that he takes every other Monday off of work, and that he was told to retire if he needed more days off. L. H. further notes that the Veteran has to make great efforts just to maintain his job, family relationships, and few friendships. 

Additionally, in August 2011, his friend and fellow service member, N. L., submitted a lay statement concerning the Veteran. He noted that the Veteran is always depressed, lacking in sleep, has anxiety, and suffers from panic attacks. He has also observed hypervigilance, nightmares, and flashbacks. He is also aware of the Veteran's issues at work.

At the May 2013 videoconference hearing, the Veteran testified that he has had trouble concentrating at work and that he has been almost forced out of work. He has trouble working on multiple projects at once, and that his work and his coworkers accommodated him. The Veteran testified that he avoids working with others, that he was not getting along with his supervisor, that he got in a physical altercation at work, and received poor performance appraisals. Moreover, the Veteran noted trouble sleeping, few friendships, a short fuse, a flat affect, and flashbacks on occasion (especially during fireworks). 

While there has been slight variations in the Veteran's GAF scores over the course of the period prior to June 6, 2013, the Board finds that the Veteran's GAF scores have fallen within the 51-60 range, which correlates with moderate difficulty in social occupational or school functioning. This corresponds with the VA treatment records and the Veteran's statements of record, which indicate that the Veteran's PTSD has limited his ability and desire to socialize with others, his ability to concentrate on and function without impairment in work environments. This range also correlates with the level of impairment contemplated by a 50 percent rating.

Based on this evidence, the Board finds that the Veteran's disability picture prior to June 6, 2013, more nearly approximates that contemplated by the 50 percent rating. See 38 C.F.R. § 4.7. The Veteran has social and occupational impairment resulting in reduced reliability and productivity as a result of his service-connected disability. Although he does not have all of the listed symptoms provided with a 50 percent rating, such as impaired abstract thinking or circumstantial, circumlocutory, or stereotyped speech, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. Therefore, a rating of 50 percent, but no higher, is warranted for the period prior to June 6, 2013.

A rating of 70 percent is not warranted for the period prior to June 6, 2013, because the preponderance of the evidence is against a finding that the Veteran had a social and occupational impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, during that period. There is no lay or medical evidence from this period indicating that the Veteran's PTSD was characterized by any obsessional rituals. There is also no evidence indicating that the Veteran's speech or thought processes were illogical, the Veteran was unable to maintain personal appearance, or that the Veteran had difficulties with spatial disorientation. Indeed, the majority of VA treatment records indicate that the Veteran was consistently well groomed, displayed logical and linear thought processes and speech patterns, and was alert and oriented to person, place, and time. 

Although VA treatment records indicate that the Veteran has occasional fleeting thoughts of suicide during this period, there is no indication that the Veteran at any point engaged in any planning or had suicidal intent. Thus, while the Veteran has endorsed having some passive thoughts of death and suicide during the period of time at issue, the Board finds that this does not rise to the level of severity contemplated by a 70 percent rating.

The Veteran's PTSD was not manifested by near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively. While the Veteran's VA treatment records show that the Veteran routinely endorsed feelings of depression and anxiety, at no point do the records indicate that the Veteran's depression or anxiety was of such frequency as to be considered nearly continuous. Specifically, the Veteran consistently reported improvements with his panic attacks and anxiety through the use of medication, and the Veteran reported that he goes hunting with his friend, and that when he feels down he takes on different projects to try to have a more positive outlook on life. In fact, at the August 2008 DRO hearing, the Veteran testified that "sometimes I'm able to think those things through and look around and say, you know, it could be a lot worse." 

Furthermore, the Veteran's PTSD is not manifested by impaired impulse control. While the Veteran's VA treatment records reflect that the Veteran has consistently complained of increased irritability, these periods of irritability are described as only on occasion. The Veteran testified at the DRO hearing in August 2008 that he has learned to put up with his coworkers and that he is patient with his kids. However, the Board does note that at the in VA treatment records and at May 2013 hearing the Veteran asserted that he has a short fuse, has had confrontations at work, with neighbors, with his son's soccer coach, and occasionally with his wife, and that he has had a couple of physical altercations (fist fights) at work. Yet, apart from such altercations, there is no evidence indicating that the Veteran has engaged in any other physical violence, and instead, the Veteran testified that although he gets mad, it goes away quickly. The Veteran is able to maintain his marriage, relationship with his children, and friendship with N. L. 

As such, even considering the Veteran's irritability, the Board finds that the overall picture of the Veteran's symptoms during the time frame in question do not rise to the level of severity contemplated by a 70 percent rating.

Turning to the second period at issue, the Board finds that a rating of 50 percent, but no higher, from June 6, 2013, forward for service-connected PTSD is warranted. Therefore, the Board finds that the Veteran's PTSD for the entire period on appeal has been consistently manifested by occupational and social impairment with reduced reliability and productivity due to social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood. 

June 2013 VA treatment record notes that the Veteran was "future oriented" but that he was still experiencing avoidance and numbing of previous experiences. Yet, the record reflects good hygiene and logical thoughts. 

The Veteran obtained a private examination in June 2013. The examiner assigned the Veteran a GAF of 50-51, noting that the Veteran has occupational and social impairment with reduced reliability and productivity. The examination report notes minimal disorientation to time or place, inability to establish and maintain effective relationships, difficulty adapting to stressful circumstances, suicidal ideation, disturbances of motivation and mood, impairment of short and long term memory, panic attacks more than once a week, depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty concentrating, hypervigilance, avoidance of activities and thoughts related to the trauma, recurrent dreams of the event and recurrent thoughts of the event, and irritability.

In a November 2013 statement, the Veteran noted that due to his increased PTSD symptoms he was not able to fulfill his responsibilities at work and was not able to communicate effectively and reason logically to solve problems at work.

At a November 2013 VA examination, the Veteran was found to have occupational and social impairment with reduced reliability and productivity, with a GAF score of 55. The Veteran reported temper flares, sleep problems, and continuing issues at work. The Veteran noted that he has not had any suicidal ideations since 2012, and that he has had fleeting thoughts of revenge on his boss, but that this has decreased. Nevertheless, the Veteran reported that he was still suffering from feelings of detachment or estrangement from others, restricted range of affect, difficulty falling asleep or staying asleep, irritability or anger outbursts, difficulty concentrating, hypervigilance, avoidance of thoughts or feelings associated with trauma, avoidance of activities, places or people that arouse recollections of trauma, recurrent and distressing recollections of the event, depressed mood, anxiety, panic attacks that occur weekly or less often, suspiciousness, and difficulty maintaining or establishing effective work and social relationships.

December 2013 VA treatment record notes continued avoidance and numbing of previous experiences, occasional nightmares, hyeralterness at night. The Veteran, however, was noted to have good hygiene with logical thoughts, and no suicidal ideations.

Furthermore, June 2014 VA treatment record reports irritability, poor sleep, with dreams of Vietnam. The Veteran reported more pervasive thoughts of Vietnam, more vivid dreams, and increased irritability. However, the Veteran further reported that symptoms have worsened over the past eight years. While the Veteran reports an increase in symptoms, the Board finds that the overall picture of the Veteran's impairment and symptomatology does not indicate an overall worsening that would require further development. Instead, the Board finds that it has received a complete and accurate picture of the Veteran's current PTSD, and that the record along with the last VA examination in November 2013, similarly reported irritability, vivid dreams of Vietnam, and thoughts of Vietnam, with the Veteran needing to distract himself with projects.

While there has been slight variations in the Veteran's GAF scores over the course of the period on and after June 6, 2013, the Board finds that the Veteran's GAF scores have fallen within the 51-60 range, which correlates with moderate difficulty in social occupational or school functioning. Again, this corresponds with the VA treatment records and the Veteran's statements of record, which indicate that the Veteran's PTSD has limited his ability and desire to socialize with others, his ability to concentrate on and function without impairment in work environments. This range also correlates with the level of impairment contemplated by a 50 percent rating.

Based on this evidence, the Board finds that the Veteran's disability picture on and after June 6, 2013, approximates that contemplated by the 50 percent rating. See 38 C.F.R. § 4.7. The Veteran has social and occupational impairment resulting in reduced reliability and productivity as a result of his service-connected disability. Once again, the Board notes that although he does not have several of the listed symptoms provided with a 50 percent rating, such as impaired abstract thinking or circumstantial, circumlocutory, or stereotyped speech, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. Therefore, a rating of 50 percent, but no higher, is warranted for the period prior to June 6, 2013.

A rating of 70 percent is not warranted for the period on and after June 6, 2013 because the preponderance of the evidence is against a finding that the Veteran had a social and occupational impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, during that period. Once again, there is no lay or medical evidence from this period indicating that the Veteran's PTSD was characterized by any obsessional rituals. There is also no evidence indicating that the Veteran's speech or thought processes were illogical or that the Veteran was unable to maintain personal appearance. Indeed, the majority of VA treatment records indicate that the Veteran was consistently well groomed, displayed logical and linear thought processes and speech patterns, and was alert and oriented to person, place, and time. 

Although VA treatment records indicate that the Veteran has occasional fleeting thoughts of suicide during this period, VA treatment records also indicate that the Veteran reported that the suicidal ideations subsided, with the last one around 2012. Moreover, there is no indication that the Veteran at any point engaged in any planning or had suicidal intent. Thus, while the Veteran has endorsed having some passive thoughts of death and suicide during the period of time at issue, the Board finds that this does not rise to the level of severity contemplated by a 70 percent rating.

Furthermore, although, the June 2013 private examination noted that the Veteran had minimal difficulties with spatial or time orientation, nowhere else in the claims file is there evidence of such. Therefore, the Board finds that this does not rise to the level of severity contemplated by a 70 percent rating.

Consistent with the symptoms manifested during the period prior to June 6, 2013, during the period on and after June 6, 2013, the Veteran's PTSD was not manifested by near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively. While the Veteran's VA treatment records consistently show that the Veteran routinely endorsed feelings of depression and anxiety, at no point do the records indicate that the Veteran's depression or anxiety was of such frequency as to be considered nearly continuous. Specifically, the Veteran reported improvements with his panic attacks and anxiety through the use of medication, and the Veteran reported a more positive outlook on life and was described as being "future oriented" in June 2013. 

Additionally, the Veteran's PTSD is not manifested by impaired impulse control. While the Veteran's VA treatment records reflect that the Veteran has consistently complained of increased irritability, with a short fuse, the Veteran continued to report that he is able to maintain his marriage, relationship with his children, and friendship with N. L. Although he has noted that he has a short fuse with others, including his wife, there is no supplemental evidence of violence and the Board does not find that the Veteran's current irritability and impaired impulse control, rises to the level of severity contemplated by a 70 percent rating.

Taking into consideration the evidence of record, the Board does not find that the Veteran's overall symptomatology warrants an increase in disability rating from 50 percent to 70 percent disabling. Therefore, the Board denies the Veteran's claim for a higher disability rating in excess of 50 percent for the period on and after June 6, 2013, and the Board finds that the Veteran's PTSD manifested at a level of 50 percent disabling consistently throughout the entire period on appeal.

IV. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the PTSD for any part of the rating period. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings. The Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan at 443. All the impairment and symptoms shown on the record during the period on appeal are either explicitly part of the schedular rating criteria or like or similar to examples or symptoms in the schedular rating criteria. The Veteran's PTSD has been manifested by chronic sleep impairment with nightmares, irritability, anxiety, depression, and mild memory loss. These symptoms and degree of social and occupational impairment are part of the schedular rating criteria. The level of occupational and social impairment is explicitly part of the schedular rating criteria. The GAF scores are incorporated as part of the schedular rating criteria as they tend to reflect the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

In light of the foregoing, the Board finds that the Veteran's PTSD has not been productive of occupational and social impairment with reduced reliability and productivity or greater at any time on appeal. The Board concludes that a rating in excess of 50 percent for PTSD is not warranted. 38 C.F.R. § 4.130, DC 9411. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on schedular and extraschedular bases. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

V. TDIU Analysis

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b).

A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment. Id. at 361. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor. 38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income. In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a). Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability. See 38 C.F.R. 
§ 4.17(a) (2013).

The Veteran contends that he is unable to secure or maintain employment due to his service-connected disabilities, particularly his PTSD and his impaired hearing. Service connection is currently in effect for PTSD, rated as 50 percent disabling; residuals of shell fragment wound left thigh with paralysis of the left saphenous nerve with severe damage to the left hamstring with retained foreign bodies and left knee pain, rated as 40 percent disabling; coronary artery disease, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; tender scar left thigh, rated as 10 percent disabling; shell fragment wound residuals, moderate, right quadriceps muscle with right knee pain, rated as 10 percent disabling; and high frequency impaired hearing, rated as 0 percent disabling. The Veteran's combined disability evaluation is 90 percent. As the Veteran has a combined disability evaluation of 90 percent, with one disability evaluated over 40 percent, he meets the criteria for consideration under 4.16(a) for TDIU. Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The evidence contained herein regarding the Veteran's PTSD claim was considered for the Veteran's TDIU claim as well as the evidence detailed below. The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran is unable to work as a result of his service-connected disabilities. 

Post-service, the Veteran worked as a manager of computer technology for over thirty years. 

The July 2004 VA examination first noted that the Veteran works as the manager in the computer department for the State. The Veteran reported that his "symptoms have affected his work over the last five to six years before he often avoids meetings and other events in which people at involved at work." The VA examiner found that the Veteran's functional impairment was mild, with his symptoms "precluding him from engaging in activities around others and this has caused him some difficulty in both relationships and in his employment."

VA treatment records dated February 2004 also note his difficulty interacting with his supervisors, and team meetings and groups at work. December 2005 VA examination reports that the Veteran has feelings of being incompetent and hopeless at work. Moreover, a July 2007 VA treatment record indicates that depression, irritability, hypervigilance, social isolation, sleep deprivation, all associated with the Veteran's diagnosed PTSD, interfere with the Veteran's baseline levels of functioning. July 2007 and December 2007 VA treatment records also indicate that there the Veteran was experiencing issues at work and that he was starting to plan for retirement.

Additionally, at the April 2008 DRO hearing, the Veteran testified that he was missing at least three weeks of work due to his PTSD, and that he was having trouble maintaining work relationships and interacting with supervisors and coworkers. His work was accommodating him by allowing him to work alone on projects, and he was experiencing memory and concentration issues that were affecting him in completing complex tasks.

A June 2008 VA examination also noted difficulties maintaining relationships at work and issues that needed to be resolved at work. Specifically, the examination report states that there is impairment in work functioning with a "decrease in work efficiency and avoidance of social interactions at work. He has some absences related to his anxiety and depression, but has maintained employment for 30+ years with the State."

In August 2010, the Veteran's wife, L. H., stated that "because of the inability to concentrate, the stress of his work has prompted him to request every other Monday off, taken a vacation day, until his vacation days have been depleted." The continued, stating that it takes great effort for the Veteran to maintain his job after so many sleepless nights and with his difficulty dealing with others. An additional lay statement submitted by his friend, N. T., dated August 2011, states that the Veteran's depressed state, arguing with supervisors, and failing memory, has him on the verge of getting fired.

Moreover, April 2011 and May 2011 VA treatment records reported continued problems at work, with the May 2011 record indicating that the Veteran was in a confrontation with his worker due to his irritability and short fuse. In December 2011, the Veteran submitted a statement explaining that he is currently still working, but that he has problems concentrating and getting along with others. Therefore, he noted that he is planning for his retirement and that this was suggested to him by his supervisors. Furthermore, the Veteran noted, "I have not had a salary raise in 5 years. I am currently on a 90 day work improvement plan. If I do not improve my work to my boss's satisfaction I will be fired."

At the videoconference hearing in May 2013, the Veteran testified to his continued difficulties at work. The Veteran stated that he retired in February 2012, and that he was almost forced out of work. He noted concentration issues, had trouble working on more than one project at a time, and was only able to maintain his job with the help of a coworker and with adjustments and accommodations. The Veteran further testified that he was producing poor quality work and that he was placed on a 90-day improvement plan. He also got into disagreements with coworkers and supervisors, to include a "couple of fist fights," and avoided working in groups. He verified that he was taking every other Monday off of work as a vacation day due to the stress of work, and that he did not have any socialization with coworkers.

Specifically, in May 2013, the Veteran obtained a private opinion from C. A. Y., M.A., C.R.C., who interviewed the Veteran and reviewed the Veteran's claims folder and determined that "the record shows severe vocational limitations going back to 2004." C. A. Y. notes that the Veteran's employer was modifying the position to prevent stress on the Veteran that he was unable to handle. After a very thorough recitation of the Veteran's educational and employment history, C. A. Y. provided an opinion that "the Veteran is as likely as not unable to secure or maintain gainful employment based upon his service related symptoms including, but not limited to his difficulty in concentration, memory, and pace due to his panic attacks, sleep problems, intrusive thoughts, and his serious difficulty in dealing with others." Private examination dated June 2013 also indicates continued problems dealing with others, avoidance of group settings, and difficulty maintaining relationships at work. 

VA treatment records from June 2013 noted a history of problems at work, and in November 2013, the Veteran filed an Application for Increased Compensation Based on Unemployability, in which he stated that his PTSD symptoms were causing him to not fulfill his responsibilities at work.  The Veteran indicated that his date of last time employment was January 20, 2012 and that was the date that he became too disabled to work. 

In March 2014, the Veteran's representative asserted that in addition to his PTSD, his hearing impairment also affected his occupational functioning, given that he could not hear at meetings.

The Board notes, however, that at the last VA examination in November 2013, the examiner found that the record does not indicate that the Veteran's "overall moderate level of psychiatric symptoms severity alone does not render the Veteran unemployable, especially as when given reported accommodations in his prior place of employment, he was able to maintain work engagement for a reported 35 years."
Yet, significantly, while the examiner noted the Veteran's past work history, he did not discuss the Veteran's education and past work experience as it pertains to the conclusion that the Veteran was able to obtain gainful employment, and instead, the examiner noted the Veteran's ability to work, but with significant accommodations. See Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment). In this case, the Veteran has a college education and the Veteran's work history included working for the same employer for 35 years as a computer technology manager, which involved multitasking with multiple projects, and constant supervision and interaction with coworkers, all of which the Veteran struggled with. The Board finds that these issues would impede the Veteran's ability to obtain gainful employment. 

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim. However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993).

The Board finds that the evidence is in relative equipoise as to whether the Veteran can obtain and maintain substantially-gainful employment as a result of his service-connected disabilities. Considering the entire record in light of the above, including the Veteran's disability ratings, the Veteran's PTSD symptoms, the Veteran's level of education and prior job experience, and the opinions of record, to include the opinion provided by C. A. Y., and resolving all reasonable doubt in the Veteran's factor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities. 38 C.F.R. § 4.16(a).


	(CONTINUED ON NEXT PAGE)






ORDER

A higher initial disability rating of 50 percent for PTSD from February 27, 2004, to June 6, 2013, is granted.

A higher disability rating in excess of 50 percent for PTSD for the period on and after June 6, 2013, is denied.

Entitlement to a TDIU is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


